 
Exhibit 10.12
 
SELECTIVE INSURANCE GROUP, INC.
2005 OMNIBUS STOCK PLAN
RESTRICTED STOCK UNIT AGREEMENT
 
This RESTRICTED STOCK UNIT AGREEMENT (the “Restricted Stock Unit Agreement”) is
made and entered into as of ___________________ (the “Date of Grant”), by and
between Selective Insurance Group, Inc., a New Jersey corporation (the
“Company”) and [EMPLOYEE] (the “Recipient”).
 
WHEREAS, the Salary and Employee Benefits Committee (the “Committee”) of the
Board of Directors of the Company (the “Board”) has approved the grant of
Restricted Stock Units pursuant to the Selective Insurance Group, Inc. 2005
Omnibus Stock Plan, as amended (the “Plan”), to the Recipient as set forth
below;
 
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
 
1.           Definitions.  Capitalized terms which are not defined herein shall
have the meanings set forth in the Plan.
 
2.           Grant of Restricted Stock Units.  The Company hereby grants to the
Recipient an award of [NUMBER] Restricted Stock Units, subject to all of the
terms and conditions of this Restricted Stock Unit Agreement and the Plan.
 
3.           Lapse of Restrictions.  All Restricted Stock Units shall vest as
set forth in this Section 3 and the Plan, and, except as herein provided, shall
be forfeited upon the Recipient’s termination of employment with the Company and
all its Subsidiaries.  The Restricted Stock Units shall become vested if:
 
(a)           the Recipient is employed by the Company or any Subsidiary as of
the applicable anniversary date set forth below (the “Ending Date”); and
 
(b)           [satisfaction of performance goals].


Notwithstanding the foregoing, the Restricted Stock Units shall not be forfeited
if the Recipient terminates employment with the Company and all its Subsidiaries
prior to the Ending Date solely as a result of the Recipient’s death or
termination of employment on or after “Early Retirement Age” or “Normal
Retirement Age,” as each is defined in the Retirement Income Plan for Selective
Insurance Company of America (the “Retirement Income Plan”) (“Retirement”), or
upon “Total Disability” as defined in the Retirement Income Plan.  However,
except where the Recipient dies while still employed by the Company or a
Subsidiary, the Recipient shall not vest in any of his Restricted Stock Units
unless the performance goals set forth in paragraph (b) are satisfied.
 

--------------------------------------------------------------------------------


 
Ending Date
 
Percentage Vested
     
[Third anniversary of the Date of Grant]
 
100%1

 
4.           Dividend Equivalents.  Upon the settlement of a Restricted Stock
Unit pursuant to Section 6, the Recipient shall also be entitled to receive the
Fair Market Value of that number of shares of Company Stock that would have been
payable had the aggregate dividends paid with respect to a share of Company
Stock during the period commencing on the date of grant of the Restricted Stock
Unit and terminating on the date on which the Recipient is entitled to
settlement of such Restricted Stock Unit pursuant to Section 6 of this
Restricted Stock Unit Agreement (that is, on the Ending Date, the Recipient’s
date of death, or the date of a Change in Control, as applicable), been
immediately reinvested in Company Stock on the dividend payment date.  All such
dividend equivalents shall be subject to the same vesting and forfeiture
requirements as apply to the Restricted Stock Units, and shall be paid to the
Recipient in shares of Company Stock (with any fractional shares paid in cash)
in accordance with, and at the same time as, settlement of the vested Restricted
Stock Units to which they are related.
 
5.           Restrictions on Transfer.  The Restricted Stock Units may not be
sold, assigned, hypothecated, pledged or otherwise transferred or encumbered in
any manner except (i) by will or the laws of descent and distribution or (ii) as
may be permitted by the Committee to the extent provided under the Plan.
 
6.           Settlement of Restricted Stock Units.
 
(a)           Settlements Other Than on Death or Change in Control.  Subject to
the provisions of this Section 6, the Company shall deliver to the Recipient
(or, if applicable, the Recipient’s Designated Beneficiary or legal
representative) that number of shares of Company Stock as is equal to the number
of Restricted Stock Units covered by this Restricted Stock Unit Agreement that
have become vested and nonforfeitable, including those Restricted Stock Units
that vested upon the Recipient’s Retirement or termination upon Total
Disability, on, or as soon as administratively practicable after, the Ending
Date, but in no event later than the end of the calendar year in which the
Ending Date occurs.
 
(b)           Death of Recipient.  Notwithstanding paragraph (a) of this Section
6, if the Recipient dies prior to the Ending Date while still employed by the
Company or any of its Subsidiaries, then the Recipient shall be immediately
vested in all his Restricted Stock Units and the Company shall deliver to the
Recipient (or, if applicable, the Recipient’s Designated Beneficiary or legal
representative) that number of shares of Company Stock as is equal to the number
of Restricted Stock Units covered by this Restricted Stock Unit Agreement as
soon as administratively practicable after the Recipient’s death, but in no
event later than the end of the calendar year in which such death occurs.
  

--------------------------------------------------------------------------------

1 [Actual dates and vesting percentages to be determined by the Committee at the
time of grant.]
 
2

--------------------------------------------------------------------------------


 
(c)           Change in Control.  Notwithstanding paragraph (a) of this Section
6, in the event of a Change in Control under the Plan prior to the Ending Date
that also constitutes a change in the ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company within the meaning of Section 409A of the Code, then the Restricted
Stock Units shall fully vest in accordance with the terms of the Plan and the
Company shall deliver to the Recipient (or, if applicable, the Recipient’s
Designated Beneficiary or legal representative) that number of shares of Company
Stock as is equal to the number of Restricted Stock Units covered by this
Restricted Stock Unit Agreement upon the consummation of such Change in Control.
 
7.           No Rights as a Shareholder.  Until shares of Company Stock are
issued, if at all, in satisfaction of the Company’s obligations under this
Restricted Stock Unit Agreement, the Recipient shall have no rights as a
shareholder.
 
8.           Notices.  Any notice required or permitted under this Restricted
Stock Unit Agreement shall be deemed given when delivered personally, or when
deposited in a United States Post Office, postage prepaid, addressed, as
appropriate, to the Recipient either at the Recipient’s address as last known by
the Company or such other address as the Recipient may designate in writing to
the Company.
 
9.           Securities Laws Requirements.  The Company shall not be obligated
to transfer any shares of Company Stock issued in settlement of this Restricted
Stock Unit grant from the Recipient to another party, if such transfer, in the
opinion of counsel for the Company, would violate the Securities Act of 1933, as
amended from time to time (or any other federal or state statutes having similar
requirements as may be in effect at that time).  Further, the Company may
require as a condition of transfer of any shares to the Recipient that the
Recipient furnish a written representation that he or she is holding the shares
for investment and not with a view to resale or distribution to the public.
 
10.         Protections Against Violations of Constituent Documents.  No
purported sale, assignment, mortgage, hypothecation, transfer, pledge,
encumbrance, gift, transfer in trust (voting or other) or other disposition of,
or creation of a security interest in or lien on, any of the shares of Company
Stock deliverable following the vesting of the Restricted Stock Units by any
holder thereof in violation of the provisions of the Certificate of
Incorporation or the By-Laws of the Company, shall be valid, and the Company
will not transfer any of said shares of Company Stock on its books nor will the
holder of any of said Company Stock be entitled to vote, nor will any dividends
be paid thereon, unless and until there has been full compliance with said
provisions to the satisfaction of the Company.  The foregoing restrictions are
in addition to and not in lieu of any other remedies, legal or equitable,
available to enforce said provisions.
 
11.         Taxes.  The obligations of the Company under this Restricted Stock
Unit Agreement shall be conditional on satisfaction of the Company’s legal tax
withholding obligations and, unless the Recipient has made alternative
arrangements satisfactory to the Company with respect to such tax withholding
obligations, the Company will (1) withhold from the shares of Company Stock
otherwise deliverable hereunder such number of shares as it determines is
necessary to satisfy the applicable minimum tax withholding obligations in
respect of such shares, or (2) to the extent permitted by law, deduct any such
taxes from any payment of any kind otherwise due to the Recipient by the
Company.
 
12.         Failure to Enforce Not a Waiver.  The failure of the Company to
enforce at any time any provision of this Restricted Stock Unit Agreement shall
in no way be construed to be a waiver of such provision or of any other
provision hereof.
 
3

--------------------------------------------------------------------------------


 
13.         Governing Law.  This Restricted Stock Unit Agreement shall be
governed by and construed according to the laws of the State of New Jersey
without regard to its principles of conflict of laws.
 
14.         Amendments.  Except as otherwise provided in the Plan, this
Restricted Stock Unit Agreement may be amended or modified at any time only by
an instrument in writing signed by each of the parties hereto.
 
15.         Survival of Terms.  This Restricted Stock Unit Agreement shall apply
to and bind the Recipient and the Company and their respective permitted
assignees and transferees, heirs, legatees, executors, administrators and legal
successors.
 
16.         Agreement Not a Contract for Services.  Neither the grant of
Restricted Stock Units, the execution of this Restricted Stock Unit Agreement
nor any other action taken pursuant to this Restricted Stock Unit Agreement
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Recipient has a right to continue to provide services as an
officer, director, employee or consultant of the Company for any period of time
or at any specific rate of compensation.
 
17.         Severability.  If a provision of this Restricted Stock Unit
Agreement is held invalid by a court of competent jurisdiction, the remaining
provisions will nonetheless be enforceable according to their terms.  Further,
if any provision is held to be over broad as written, that provision shall be
amended to narrow its application to the extent necessary to make the provision
enforceable according to applicable law and enforced as amended.
 
18.         Incorporation of Plan; Acknowledgment.  The Restricted Stock Unit
Award is granted pursuant to the Plan, and the Restricted Stock Units and this
Restricted Stock Unit Agreement are in all respects governed by the Plan and
subject to all of the terms and provisions thereof, whether such terms and
provisions are incorporated in this Restricted Stock Unit Agreement by reference
or are expressly cited.  By signing this Restricted Stock Unit Agreement, the
Recipient acknowledges having received and read a copy of the Plan.
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Unit Agreement on the day and year first above written.
 

 
SELECTIVE INSURANCE GROUP, INC.
               
By:
   
Title:
           
[EMPLOYEE]

 
4

--------------------------------------------------------------------------------

